     Case: 1:20-cv-01060-KBB Doc #: 20 Filed: 05/18/21 1 of 6. PageID #: 1232




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

TIFFANY CARNER,                               )       CASE NO. 1:20CV1060
                                              )
                       Plaintiff,             )
                                              )
               v.                             )
                                              )       MAGISTRATE JUDGE
                                              )       KATHLEEN B. BURKE
COMMISSIONER OF SOCIAL                        )
SECURITY ADMINISTRATION,                      )
                                              )       MEMORANDUM OPINION & ORDER
                       Defendant.             )

       Plaintiff Tiffany Carner (“Carner”) seeks judicial review of the final decision of

Defendant Commissioner of Social Security (“Commissioner”) denying her application for

disability insurance benefits (“DIB”) and supplemental security income (“SSI”). Doc. 1. This

Court has jurisdiction pursuant to 42 U.S.C. § 405(g). This case is before the undersigned

Magistrate Judge pursuant to the consent of the parties. Doc. 15.

        For the reasons explained below, the Commissioner’s decision is AFFIRMED.

                                      I. Procedural History

       Carner filed applications for DIB and SSI in May 2016, alleging a disability onset date of

February 9, 2016. Tr. 24. She alleged disability based on the following: diabetes, skin disorder,

heart problems, depression, and COPD. Tr. 341. After denials by the state agency initially and

on reconsideration, Carner requested an administrative hearing. Tr. 221.

       An Administrative Law Judge (“ALJ”) held a hearing on April 13, 2018. Tr. 60-97. At

the conclusion of the evidence, Carner’s attorney stated, “Your honor, there’s a lot of evidence

here, and I would certainly implore you, if you’re going to issue an unfavorable, to first obtain

interrogatories from a medical expert” on the issue of whether Carner equaled Listing 8.06,



                                                  1
      Case: 1:20-cv-01060-KBB Doc #: 20 Filed: 05/18/21 2 of 6. PageID #: 1233




Hidradenitis suppurativa. 1 Tr. 96. The ALJ replied that he would take that request under

advisement. Tr. 96.

        Thereafter, the ALJ asked Dr. Matlock for her opinions about Carner’s impairments,

including whether Carner met or equaled a listed impairment. Tr. 976, 985. On May 17, 2018,

the ALJ provided Dr. Matlock’s opinion to Carner and, in a letter to her attorney, advised that

she may “submit written questions to be sent to [Dr. Matlock].” Tr. 422. The ALJ also informed

Carner that she could request a supplemental hearing and to question witnesses, including Dr.

Matlock. Tr. 422. The ALJ explained that he would “grant a request to question a witness if I

determine that questioning the witness is needed to inquire fully into the issues.” Tr. 422. If a

witness declined to appear, the ALJ remarked, he would “consider whether to issue a subpoena

to require his or her appearance.” Tr. 422. The ALJ further explained,

        You may request that I issue a subpoena to require the attendance of witnesses or the
        submission of records. You must submit a subpoena request, in writing, no later than 10
        days before the date of any supplemental hearing….I will issue a subpoena if reasonably
        necessary for the full presentation of the case.

Tr. 423.

        On May 30, 2018, Carner responded. Tr. 425. She did not request the ALJ issue a

subpoena, nor did she ask to send her own written interrogatories despite the ALJ having

informed her that she could do both of those things. Rather, she argued that Dr. Matlock’s

opinions were “entitled to no weight” and objected to Dr. Matlock’s report due to her lack of

stated qualifications. Tr. 425. Carner requested a supplemental hearing “for purposes of

questioning [Dr. Matlock] regarding h[er] qualifications and Listing 8.06.” Tr. 426.

        On June 6, 2018, Carner acknowledged having been notified that Dr. Matlock was

1
 Hidradenitis suppurativa “is a chronic skin disease which causes painful, boil-like lumps that form under the skin
and often secrete pus and blood. HS occurs most often in areas where skin rubs together, such as the armpits, groin,
and under the breasts.” See U.S. Dep’t of Health & Human Servs., Nat’l Insts. of Health, Genetic & Rare Diseases
Info. Ctr., (Dec. 17, 2018), available at: https://rarediseases.info.nih.gov/diseases/6658/hidradenitis-supprativa.

                                                         2
       Case: 1:20-cv-01060-KBB Doc #: 20 Filed: 05/18/21 3 of 6. PageID #: 1234




unavailable to testify. Tr. 427. She asked the ALJ to hold a supplemental hearing with a

different medical expert and to “strike” Dr. Matlock’s opinion “from the record.” Tr. 427. She

did not ask the ALJ to subpoena Dr. Matlock and she did not ask permission to send written

interrogatories to Dr. Matlock.

        On June 29, 2018, the ALJ informed Carner that her supplemental hearing was scheduled

for October 23, 2018. Tr. 253. The ALJ stated that a vocational expert would testify at the

hearing and advised Carner that she had a right to request a subpoena “that requires a person to

submit documents or testify at your hearing.” Tr. 256. The ALJ explained that Carner must

request a subpoena, in writing, at least 10 days before the hearing. Tr. 256.

        Carner did not request that the ALJ subpoena Dr. Matlock.

        On October 23, 2018, the ALJ held a supplemental hearing. Tr. 45-59. At the hearing,

Carner’s attorney objected to Dr. Matlock’s opinions, complaining that, because Dr. Matlock

was not present at the hearing, she was not subject to cross-examination. Tr. 49-52. At no time

did Carner’s attorney ask the ALJ to subpoena Dr. Matlock or ask permission to send written

interrogatories to Dr. Matlock.

        On March 28, 2019, the ALJ issued a decision in which he found that Carner was not

disabled. Tr. 38. As relevant here, the ALJ found that Carner’s impairments did not meet or

medically equal a listed impairment, including Listing 8.06. Tr. 27-28. In doing so, the ALJ

relied, in part, on Dr. Matlock’s opinion. Tr. 27. The ALJ also overruled Carner’s objections to

Dr. Matlock’s opinions. Tr. 24-25.

        Carner requested review by the Appeals Council, and, on April 6, 2020, the Appeals

Council denied review, making the ALJ’s decision the final decision of the Commissioner. Tr.

1-3.



                                                 3
     Case: 1:20-cv-01060-KBB Doc #: 20 Filed: 05/18/21 4 of 6. PageID #: 1235




       Carner argues that she is entitled to a Sentence Four remand because the ALJ erred when

he relied upon Dr. Matlock’s opinion without making Dr. Matlock “available for further

questioning.” Doc. 14, p. 1.

                                        II. Law & Analysis

       Two separate sentences within 42 U.S.C.A. § 405(g) authorize remands to the

Commissioner. Hollon ex rel. Hollon v. Comm’r of Soc. Sec., 447 F.3d 477, 483 (6th Cir. 2006).

The district court may order a “sentence four” remand “after reviewing the Commissioner’s

decision and entering a judgment, if it determines that a rehearing before the Commissioner is

warranted in light of the court’s ruling.” Id. Or the district court may order a prejudgment

“sentence six” remand, whereby the administrative record is reopened so that the Commissioner

may consider “new and material evidence that for good cause was not previously presented to”

the Commissioner. Id.

       Carner requests a sentence four remand, arguing that the ALJ failed to provide her with a

full and fair hearing. Doc. 16, pp. 7, 16.

       An ALJ has a duty to provide a claimant a full and fair hearing. Lashley v. Sec. of Health

& Human Servs., 708 F.2d 1048, 1051 (6th Cir. 1983). “Under special circumstances—when a

claimant is (1) without counsel, (2) incapable of presenting an effective case, and (3) unfamiliar

with hearing procedures—an ALJ has a special, heightened duty to develop the record.” Wilson

v. Comm’r of Soc. Sec., 280 Fed. App’x 456, 459 (6th Cir. 2008) (citing Lashley, 708 F.2d at

1051–1052). There is no bright line test; instead, a court decides the issue on a case by case

basis. Lashley, 708 F.2d at 1052.

       Here, Carner had counsel throughout the pendency of this case. Therefore, the ALJ did

not have a special, heightened duty to develop the record. See Wilson, 280 Fed.Appx. at 459.



                                                 4
     Case: 1:20-cv-01060-KBB Doc #: 20 Filed: 05/18/21 5 of 6. PageID #: 1236




       Carner argues that she did not receive a full and fair hearing, entitling her to a remand,

because:

       the ALJ granted a supplemental hearing following the procurement of medical expert
       (ME) interrogatories; however, despite repeated objections the ALJ failed to grant her an
       opportunity to cross-examine the ME or submit interrogatories to her. Despite this, the
       ALJ assigned “substantial weight” to the opinion of the ME, relying upon it to deny
       Plaintiff’s claim.

Doc. 16, p. 7.

       Carner is not entitled to a remand because she has not demonstrated that the ALJ failed to

provide her a full and fair hearing. Lashley, 708 F.2d at 1052. First, as detailed above, the ALJ

gave Carner the opportunity to submit interrogatories to Dr. Matlock but Carner did not take the

ALJ up on that offer. Next, the ALJ gave Carner the opportunity to request that Dr. Matlock be

subpoenaed, but Carner did not take the ALJ up on that offer either. Thus, Carner’s claim that

the ALJ failed to provide her with an opportunity to cross examine Dr. Matlock or submit

interrogatories to her is belied by the record. Accordingly, the ALJ’s inclusion of Dr. Matlock’s

opinion in the record and his reliance upon it does not violate Carner’s constitutional and

statutory rights to confront evidence against her, as she alleges (Doc. 16, p. 16).

       Finally, Carner’s substantive challenges to Dr. Matlock’s opinion (Doc. 16, pp. 11-16)

are not relevant to the issue raised here by Carner, which is limited to whether the ALJ failed to

provide her with a full and fair hearing. The ALJ did not fail to provide her a full and fair

hearing. Accordingly, Carner is not entitled to a sentence four remand.




                                                  5
   Case: 1:20-cv-01060-KBB Doc #: 20 Filed: 05/18/21 6 of 6. PageID #: 1237




                                    III. Conclusion

     For the reasons set forth herein, the Commissioner’s decision is AFFIRMED.



     IT IS SO ORDERED.


Dated: May 18, 2021
                                          /s/Kathleen B. Burke
                                          Kathleen B. Burke
                                          United States Magistrate Judge




                                           6
